Citation Nr: 0304892	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  97-06 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating for lumbosacral strain in excess 
of 20 percent from February 3, 1996 through December 20, 
1999, and in excess of 40 percent from December 21, 1999.  

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for bilateral knee 
disability.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for bilateral hip 
disability.

(The issue of the propriety of the initial 30 percent 
evaluation assigned following the grant of service connection 
for  post-traumatic stress disorder (PTSD) will be the 
subject of a later decision.)




REPRESENTATION

Appellant represented by:	Allen E. Falk,  Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from May 1941 to October 
1945.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision of June 1996 that denied a 
rating in excess of 20 percent for the veteran's lumbosacral 
strain.  The veteran filed a notice of disagreement  in 
August 1996.  A Statement of the Case was issued in December 
1996.  The veteran perfected his appeal in January 1997.The 
veteran provided testimony at a hearing before an RO hearing 
officer in March 1997.  

Because the veteran appealed the initial rating assigned 
following the grant of service connection for PTSD, the Board 
has characterized that issue in accordance with Fenderson v. 
West, 12 Vet. App. 119, 126 (1999). 

In April 1999, the Board remanded the issues on appeal to the 
RO for further development as to some issues, as well as  
further adjudication.  In a May 2000 rating decision, the RO 
increased the rating for the veteran's lumbar spine 
disability to 40 percent, effective December 21, 1999.  
Inasmuch as a higher evaluation is available for this 
condition both before and after the increase in rating, and 
the veteran is presumed to seek the maximum available benefit 
for a disability, the claim for a higher evaluation for each 
period remains viable on appeal.  See Fenderson, 12 Vet. 
App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Hence, the Board has characterized the issue as on the title 
page of this decision. 

The Board's decision on the issues of new and material 
evidence to reopen claims for service connection for 
bilateral knee and hip disabilities, as well as the issue of 
entitlement to an increased evaluation for lumbosacral strain 
are set forth below.  The Board will undertake additional 
development on the issue of the propriety of the initial 30 
percent evaluation assigned following the grant of service 
connection for PTSD, pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2).  When the additional development is 
completed, the Board will provide notice as required by Rule 
of Practice 903.  38 C.F.R. § 20.903.  After issuing the 
notice and reviewing any response to the notice, the Board 
will prepare a separate decision addressing the remaining 
appellate issue.  


FINDINGS OF FACT

1.  For the period from February 3, 1996 through December 20, 
1999, the veteran's service connected low back disability was 
manifested by moderate limitation of motion, muscle spasm, 
and subjective complaints of pain.  

2.  Since December 21, 1999, the veteran's service-connected 
low back disability has been manifested by objective evidence 
of limited motion (increased during weekly flare-ups), and 
subjective complaints of dull aching pain and stiffness, 
weakness, lack of endurance, and easy fatigability. 

3  In July 1991, the Board denied the veteran's claims for 
service connection for bilateral knee and right hip 
disabilities.

4.  None of the additional evidence associated with the 
claims file subsequent to the July 1991 Board decision 
suggests a relationship between the claimed bilateral knee 
and right hip disabilities and the veteran's active military 
service; hence, such evidence is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

5.  In a March 1990 rating decision, the RO denied a claim 
for service connection for a left hip disorder.  Although the 
RO notified the veteran of the March 1990 decision that same 
month, he did not appeal the decision.  

6.  None of the additional evidence associated with the 
claims file subsequent to the March 1990 rating decision 
suggests a relationship between the claimed left hip 
disability and the veteran's active military service; hence, 
such evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
lumbosacral strain, from February 3, 1996 through December 
20, 1999, are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West Supp. 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.7, 4.71a, Diagnostic Codes 5292, 5295 (2002).

2.  The criteria for a rating in excess of 40 percent for  
lumbosacral strain (since December 21, 1999) are not met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.71a, Diagnostic 
Codes 5292, 5295 (2002).

3.  The Board's July 1991 decision denying the veteran's 
claims for service connection for bilateral knee and right 
hip disabilities is final.  38 U.S.C.A. § 7104 (West 1991); 
38 C.F.R. § 20.1100 (2002).

4.  The evidence associated with the claims file since the 
Board's July 1991 denial is not new and material; thus, the 
requirements to reopen the veteran's claim have not been met.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.156(a), 
20.1105 (2002).

5.  The RO's unappealed March 1990 denial of the claim for 
service connection for a left hip disorder is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2002).

6.  Since March 1990, no new and material evidence has been 
submitted, and the requirements to reopen the claim for 
service connection for a left hip disorder have not been met.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim 
(38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)), as well as the 
duty to notify the claimant what evidence will be obtained by 
whom (38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)).

Considering the record in light of the above, and for the 
reasons expressed in more detail, below, the Board finds that 
the passage of the VCAA and its implementing regulations does 
not prevent the Board from rendering a decision on the claim 
for a higher evaluation for lumbar spine disability, or the 
petitions to reopen claims for service connection for knee or 
hip disability.  

I.  A rating in excess of 20 percent for lumbosacral strain 
from February 3, 1996 to December 20, 1999, and in excess of 
40 percent from December 21, 1999

Initially, the Board notes that all notification and 
development action needed to render a fair decision on this 
claim, to include commensurate with duties imposed by the 
VCAA,  has been accomplished.

Through the June 1996 rating decision, the December 1996 
statement of the case, subsequent supplemental statements of 
the case, and correspondence from the RO, the veteran and his 
representative have been notified of the law and regulations 
governing entitlement to the benefits he seeks, the evidence 
which would substantiate his claims, and the evidence which 
has been considered in connection with his appeal.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support his claims, 
and provided ample opportunity to submit information and 
evidence.  The Board also finds that statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159 (b)). 
The Board's April 1999 directed the RO, after obtaining 
necessary authorization, to procure specific evidence on the 
veteran's behalf.  Moreover, in an April 2001 letter, the RO 
not only informed the veteran and his attorney of the duties 
imposed by the VCAA, but reiterated the type of evidence 
needed to support the claims (specifically, the claims for 
higher evaluations), and explained that the veteran could 
either submit the evidence, directly, or provide VA with 
sufficient information and any necessary authorization to 
obtain such evidence.  Hence, the duty to notify has been 
met.  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran substantiate the claim for 
higher evaluations for lumbar spine disability.  The veteran 
provided testimony at a personal hearing.  The veteran has 
undergone VA examination and the RO has obtained pertinent VA 
records of treatment.  Private medical records also have been 
associated with the claims file.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any existing pertinent evidence 
that is necessary for a fair adjudication the claim under 
consideration that has not been obtained.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the 
increased rating claim, at this juncture, without first 
accomplishing or directing any additional notification and/or 
development action.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The claim is ready to be considered on the 
merits.  

A.  Background

Service connection for lumbosacral strain was granted via a 
rating decision of April 1946.  An evaluation of 10 percent 
was assigned.  This evaluation was reduced to noncompensable 
in March 1951.  In June 1988, the evaluation was increased to 
20 percent.  In May 2000, the evaluation was increased to 40 
percent.  

The report of a VA examination, conducted in March 1996,  
reflects a finding of mild levoscoliosis of the back.  The 
veteran had normal lumbar lordosis, good paraspinal muscle 
development, and full side bending.  He had essentially full 
flexion, but extension limited to one-half normal range.  He 
complained of a significant discomfort in his upper lumbar 
paraspinal muscles with extension.

The report of a VA examination, conducted in February 1998, 
includes the veteran's reported complaints of pain in the 
lower back.  He said the pain starts in both sides and goes 
back and forth, and that he uses Tylenol, with minimal 
relief, and he rubs some ointment, also with minimal relief.  
Cold and damp weather aggravates the pain.  The pain was 
described as constant, especially with prolonged standing and 
walking.  He said he is unable to lift objects.  

On examination,  gait was normal and posture was kyphotic.  
He was able to dress and undress without any difficulty.  He 
was able to forward flex to 70 degrees.  Lateral motion was 
15 degrees bilaterally, with spasm noted.  He was able to 
hyperextend to 10 degrees with spasm.  On palpation of the 
spinal process, there was tenderness at T12-L1.  Straight leg 
raising was approximately 60 degrees bilaterally, with 
tightness noted in the backs of the legs.  Sensation was 
grossly intact to light touch, pinprick, and temperature 
stimuli.  Testing of the reflexes showed patellar was +3 
equal and symmetric, Achilles was 2+ bilaterally and equal.  
X-ray examination showed loss of height of the L1 vertebral 
body, and degenerative disc disease at L5-S1.

The report of a VA examination, conducted in December 1999, 
reflects complaints of a constant dull aching pain and 
stiffness in the lower back that has become sharper.  The 
veteran complained that his back felt weak, lacked endurance, 
and fatigued easily.  He stated that he does not do any 
lifting or bending.  He uses medication for back discomfort.  
He complained of flare-up once a week.  During flare-ups he 
would lose an additional 10 degrees of flexion and 10 degrees 
of extension.  On examination straight leg raising was 
positive at 40 degrees.  There was no muscle spasm.  Range of 
motion was 20 degrees of flexion, 10 degrees of 
hyperextension, 10 degrees of lateral deviation, and 5 
degrees of rotation.  X-ray examination revealed degenerative 
changes of the lumbar spine at L5-S1.

B.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  

The veteran's history is considered when making disability 
evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, because past medical reports 
are not given precedence over current medical findings, where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).

Between the February 3, 1996 date of the claim for increase, 
and the December 21, 1999 increase to 40 percent, the 
veteran's lumbosacral strain was evaluated as 20 percent 
disabling.  

Under Diagnostic Code 5295, a 20 percent evaluation is 
assigned for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral in 
standing position.  A 40 percent evaluation requires a 
condition manifested by severe lumbosacral strain with 
listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing and irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

Alternatively, the Board notes that, under Diagnostic Code 
5292 a 20 percent evaluation is assigned for moderate 
limitation of motion of the lumbar spine.  A 40 percent 
evaluation is assigned for severe limitation of motion of the 
lumbar spine.

A review of the medical evidence pertinent to the period in 
question reflects that, on VA examination in  March 1996, the 
veteran had essentially full flexion, normal lumbar lordosis, 
good paraspinal muscle development and full side bending.  
Only extension was limited.  On examination in February 1998, 
he was able to flex his lumbar spine to 70 degrees, although 
spasm was noted on extension and lateral motion.  Sensation 
was grossly intact.

The Board concludes that prior to December 21, 1999, the 
veteran's low back disability was manifested by no more than 
moderate limitation of motion and muscle spasms.  Even 
considering the veteran's complaints of pain, the objective 
medical evidence of records does not indicate severe 
limitation of motion during this period.  The evidence also 
does not show symptomatology that would warrant an evaluation 
in excess of 20 percent under Diagnostic Code 5295 during the 
period in question.  There was no showing of severe 
lumbosacral strain with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing and 
irregularity of join space, or some of the above with 
abnormal mobility on forced motion.

Additionally, The Board also has considered alternative 
diagnostic codes that provide for more than a 40 percent 
rating.  However, as the evidence during this period fails to 
show a condition manifested by ankylosis of the lumbar spine, 
fracture of a vertebra, or neurological involvement 
attributable to degenerative disc disease, Diagnostic Codes 
5286, 5289, 5285 or 5293 provide no basis for award of any 
higher evaluation.

Since December 21, 1999, the veteran's lumbosacral strain has 
been evaluated as 40 percent disabling under Diagnostic Code 
5295.  However, 40 percent is the maximum rating assignable  
under Diagnostic Code 5295 for lumbosacral strain, as well as 
under Diagnostic Code 5292, for limitation of motion of the 
lumbar spine.  .  Thus, regardless of whether the veteran's 
disability is evaluated under Diagnostic Code 5295 or 5292, 
no higher evaluation is assignable.    

The Board also has considered alternative diagnostic codes 
that provide for more than a 40 percent rating.  However,  in 
the absence of any evidence of a fractured vertebra (or 
residuals thereof), ankylosis of any portion of the spine, or 
intervertebral disc disease with associated neurological 
findings, Diagnostic Codes 5285, 5286, 5289 or 5293 provide 
no basis for award of any higher evaluation.   The record 
includes no diagnosis or findings referable to a fractured 
vertebra or ankylosis of the spine.  Although disc disease at 
L5-S1 is noted in the medical records, the report of the 
report of the February 1998 VA examination showed sensation 
was grossly intact to light touch, pinprick, and temperature 
stimuli.  Testing of the reflexes showed patellar was +3 
equal and symmetric, Achilles was 2+ bilaterally and equal.  
There is no evidence to support an evaluation under 
Diagnostic Codes other than those for lumbosacral strain and 
limitation of motion of the lumbar spine.  In sum, there 
simply is no basis for an increased schedular rating for the 
veteran's service-connected low back disorder under any 
provision of the VA's Schedule for Rating Disabilities.

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96 (August 16, 1996); Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) [the Board may consider 
whether referral to "appropriate first-line officials" for 
extra-schedular rating is required]; see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) [the Board may affirm a RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)].

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors that would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993). 38 C.F.R. § 3.321(b)(1) 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an extra-
schedular disability rating is warranted upon a finding that 
"the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

The veteran has not identified any factors that may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The veteran has not required any hospitalization for his back 
disability.  Moreover, there is no indication that the 
veteran's back disability has markedly interfered with 
employment.  While the record reflects that the veteran 
appears to be retired, it also shows that he has been retired 
since 1985.  The Board points out that the veteran has not 
actually asserted that his back disability is responsible for 
his unemployed status.

The Board does not doubt that the veteran's back disability 
would have an adverse impact on employability.  However, loss 
of industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 
4.1. 38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  In this case, the Board finds 
that the  currently assigned 40 percent evaluation for the 
veteran's lumbosacral strain contemplates the symptoms 
demonstrated in his medical records.  There is no objective 
evidence that  demonstrates or even suggests anything 
exceptional or unusual about the veteran's service-connected 
disability that is not contemplated in the criteria in the VA 
Schedule for Rating Disabilities.  

In short, although in no way diminishing the severity of the 
veteran's back disability, the Board is unable to find that 
the criteria for referral of the claim for assignment of a 
higher evaluation on an extra-schedular basis are met.  The 
evidence does not show that the veteran's back disability 
causes marked interference with employment, or results in 
frequent periods of hospitalization, or that the disability 
is otherwise  so exceptional or unusual as render impractical 
the application of the regular schedular standards.  
Accordingly, the Board must conclude  that referral for 
consideration of an extra-schedular rating for the residuals 
of the veteran's back disability to 38 C.F.R. 3.321(b)(1) is 
not warranted.

For all the foregoing reasons, the claim for ratings for 
lumbosacral strain in excess of 20 percent for the period 
prior to December 21, 1999, and in excess of 40 percent since 
December 21, 1999 must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

II.  New and material evidence to reopen claims for service 
connection for bilateral hip and knee disabilities

For the reasons explained in more detail below the Board 
finds that all notification and development action needed to 
render a fair decision on each of the veteran's petitions to 
reopen  has been accomplished.

At the outset, the Board notes that in the June 1996 
decision, and the December 1996 statement of the case, the RO 
addressed the underlying question of entitlement to service 
connection for bilateral hip and knee disabilities without 
specifically considering whether the previously denied claims 
could be reopened.  In the June 1997 supplemental statement 
of the case the RO re-characterized the issues of entitlement 
to service connection for bilateral knee and right hip 
disabilities as attempts to reopen.  The issue of service 
connection for a left hip disorder was not re-characterized.  
The Board notes, however, that a claim for a left hip 
disorder was denied in a rating decision of March 1990, as 
explained in more detail below, as such new and material 
evidence is needed to reopen.  

The preliminary question of whether new and material evidence 
has been presented to reopen a previously denied claim should 
be reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its 
merits.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
How the RO characterized the issue or what the RO may have 
determined in this regard is irrelevant.  The initial 
question before the Board is whether new and material 
evidence has been presented to reopen the previously denied 
claim.  Id.

While the statement of the case issued in December 1996 did 
not include any citation to the laws and regulations 
governing finality and reopening requirements, the 
supplemental statement of the case issued in July 1997 did 
provide the veteran the appropriate laws and regulations 
pertinent to establishing new and material evidence, albeit 
for other issues.  Accordingly, there is no prejudice to the 
veteran in the Board considering the claim for a left hip 
disorder as a petition to reopen.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

In a July 1991 decision, the Board denied service connection 
for bilateral knee disabilities and a right hip disorder.  
Evidence considered at that time included the veteran's 
service medical records and records of post-service private 
and VA medical treatment.  Based on a review of the evidence, 
the Board determined that there was no competent evidence 
that the veteran's bilateral knee and right hip disorders 
were related to his active service.  Unless the Chairman 
orders reconsideration, or one of the other exceptions to 
finality apply, all Board decisions are final on the date 
stamped on the face of the decision.  See 38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.  Here, the veteran did not request 
reconsideration of the Board's July 1991 decision, and no 
other exception to finality applies; hence, that decision is 
final as to the evidence then of record.

In a March 1990 decision, the RO denied service connection 
for a left hip disorder.  Evidence considered at that time 
included the veteran's service medical records and records of 
post service private and VA medical treatment.  Based upon a 
review of the evidence, the RO determined that there was no 
evidence that the veteran's left hip disorder was related to 
his active service.  The veteran was notified of that 
determination, but did not initiate an appeal.  Because the 
veteran did not initiate an appeal of the March 1990 denial 
within one year of the notification of that decision, the 
decision is final as to the evidence then of record, and is 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§  20.302, 20.1103 
(2002).

Under pertinent law and VA regulations, as interpreted by the 
Court, however, VA may reopen and review a claim that  has 
been previously denied if new and material evidence is 
submitted by or on behalf of the veteran.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a); See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.156(a)).  Given the date 
of claim culminating in the instant appeal, the Board will 
apply the version of 38 C.F.R. § 3.156(a) in effect prior to 
August 29, 2001; that version appears in the 2001 edition of 
Title 38 of the Code of Federal Regulations].  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not "merely cumulative" of other evidence 
that was then of record.  This analysis is undertaken by 
comparing newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial pertinent to the claims for service 
connection for bilateral knee and right hip disorders was the 
July 1991 Board decision.  The last final denial pertinent to 
the claim for service connection for a left hip disorder was 
the March 1990 denial of service connection.  Furthermore, 
for purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

In this case, the evidence added to the record consists of 
private medical statements from Dr. Dengrove, dated in 
November 1995 and July 2000, a private medical statement from 
Dr. Krengel dated in January 1996, the veteran's testimony at 
his personal hearing in March 1997, and the report of a VA 
examinations conducted in March 1996, February 1998 and 
December 1999.

The Board finds that the medical evidence is "new" in the 
sense that it was not previously before agency 
decisionmakers, however, the Board also finds that this 
evidence is not "material" for purposes of reopening any of 
the claims.  

The basis of the July 1991 Board denial of service connection 
for bilateral knee disabilities was that the record was 
negative for evidence of chronic in-service bilateral knee 
disability.  .  It was noted that on separation examination 
in October 1945, and on VA compensation examination in 
October 1950 the veteran was shown to have clinically normal 
knees.  In the report of a VA examination in March 1996, the  
examiner noted a  history of right knee degenerative meniscal 
tear, but he opined that this condition was not  related to 
service.  Clinical examination of the knees was normal.  
Clearly, then, as the new evidence does not demonstrate the 
new medical evidence concerning the right

The basis of the July 1991 Board denial of service connection 
for a right hip disorder was that the veteran's service 
medical records showed no indication of a hip injury or 
disorder.  It was noted that the veteran had a current right 
hip disorder, but that there was no showing that it was 
related to service.  The report of a March 1996 VA 
examination report shows a finding of no pathology of the 
hips. As the new evidence still does not reflect clear 
evidence of a right hip disability that is related to 
service, the Board must conclude that is not material for 
purposes of reopening the claim for service connection for 
that disability.

The basis of the March 1990 RO denial of service connection 
for a left hip disorder was that the veteran's service 
medical records showed no indication of a hip injury or 
disorder.  The report of a March 1996 VA examination report 
shows a finding of no pathology of the hips.  .  As the new 
medical evidence still does not demonstrate a left hip 
disability, the Board finds that the new medical evidence is 
not so significant that it must be considered to fairly 
decide the merits of the claim.  

The Board also notes that with respect to each of the 
petitions to reopen, the veteran's March 1997 hearing 
testimony consisted primarily of reiterations of assertions 
previously advanced.  The Board emphasizes, however, that 
each of the previously denied claims turned on the absence of 
medical evidence supporting the claim.  As a layperson 
without any appropriate medical training and expertise, the 
veteran is not competent to render a probative opinion on a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, where, as here, 
resolution of the issue turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).

For all the foregoing reasons, the Board finds, after careful 
review of the evidence previously of record, and the laws and 
regulations governing reopening of previously disallowed 
claim, that the evidence associated with the claims file 
since each of the last prior final denials on the issues 
under consideration does not constitute new and material 
evidence to reopen the claims of entitlement to service 
connection for bilateral knee and bilateral hip disabilities.  
.  As such, the July 1991 Board and March 1990 RO 
determinations remain final.  

In reaching this decision, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000, 
which, as indicated above, was enacted during the pendency of 
the appeal.  The Board points out, however, that the VCAA 
expressly provides that nothing in the Act "shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (codified at 38 
U.S.C. § 5103A(f) (West Supp. 2001)).  Because the veteran 
has not presented new and material evidence to reopen his 
claim, it does not appear that the duty to assist provisions 
of the Act are applicable in the instant appeal.  Moreover, 
as indicated above, because the petition to reopen was filed 
prior to August 29, 2001, any duties set forth in the revised 
version of 38 C.F.R. § 3.156(a), promulgated pursuant to the 
Act, also are not applicable in this appeal.  

In any event, the Board has determined that that all 
notification and development action needed to render a fair 
decision on each of the petitions to reopen has been 
accomplished.  In this regard, the Board notes that the 
veteran and his representative have been put on notice as to 
the bases for the denial of the claims, and, hence, what is 
needed to support the application to reopen each claim the 
claims.  They also have been afforded various opportunities 
to present evidence and argument in support of the petition 
to reopen.  Moreover, because Board's April 1999 directed the 
RO to obtain specific evidence on the veteran's behalf, and 
the April 2001 letter advised the veteran that it would 
obtain any additional evidence for which specific information 
and any necessary authorization was provided, the Board also 
finds that statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the VA has been met.  See Quartuccio, 16 Vet. App. at 187.  
The Board is aware of no circumstances in this matter that 
would put the VA on notice of the existence of any additional 
relevant evidence that, if obtained, would provide a basis to 
reopen any of the claims  on appeal.  See McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).  

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen each of the 
finally disallowed claims, the benefit-of-the-doubt doctrine 
is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

A rating in excess of 20 percent for lumbosacral strain, from 
February 3, 1996, through December 20, 1999, is denied. 

A rating in excess of 40 percent for lumbosacral strain, 
since December 21, 1999, is denied.

As new and material evidence has not been submitted to reopen 
the claims for service connection for bilateral knee or for 
right and left hip disabilities, the appeal as to each of 
those issues is denied.



			
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals
	

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

